Exhibit 10.25
THE TTM TECHNOLOGIES, INC.
EXECUTIVE AND DIRECTOR
DEFERRED COMPENSATION PLAN
Effective as of October 1, 2011

 

 



--------------------------------------------------------------------------------



 



TTM TECHNOLOGIES, INC.
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN
ARTICLE I — PURPOSE; EFFECTIVE DATE

1.1.  
Purpose. The purpose of this TTM Technologies, Inc. Executive and Director
Deferred Compensation Plan (hereinafter, the “Plan”) is to permit a select group
of highly compensated employees and nonemployee directors of TTM Technologies,
Inc. and its selected subsidiaries and/or affiliates to defer the receipt of
income which would otherwise become payable to them. It is intended that this
Plan, by providing these eligible individuals an opportunity to defer the
receipt of income, will assist in retaining and attracting individuals of
exceptional ability.

1.2.  
Effective Date. This Plan shall be effective as of October 1, 2011.

1.3.  
Plan Type. For purposes of Section 409A of Code (as defined in Article II
below), the portion of the amounts deferred by the Participants and benefits
attributable thereto shall be considered an elective account balance plan as
defined in Treas. Reg. §1.409A -1(c)(2)(i)(A).

ARTICLE II — DEFINITIONS
For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

2.1.  
Account(s). “Account(s)” means the account or accounts maintained on the books
of the Company used solely to calculate the amount payable to each Participant
(or his or her Beneficiary) under this Plan and shall not constitute a separate
fund of assets. Account(s) shall be deemed to exist from the time amounts are
first credited to such Account(s) until such time that the entire Account
Balance has been distributed in accordance with the terms and provisions of this
Plan. The Accounts available for each Participant shall be identified as
follows:

  a)  
Retirement Account; and

    b)  
In-Service Account.

Each Participant may maintain up to two (2) In-Service Accounts based on
selecting different times and/or form of payments as provided under Article V of
this Plan.

2.2.  
Base Salary. “Base Salary” means the regular or base salary or wages received in
respect of services rendered during the applicable period by a Participant from
the Company.

 

 



--------------------------------------------------------------------------------



 



2.3.  
Beneficiary. “Beneficiary” means the person, persons or entity designated by the
Participant, pursuant to and in accordance with the provisions of Article VI
hereof, to receive any benefits payable under this Plan to the Participant after
the Participant’s death.

2.4.  
Board. “Board” means the Board of Directors of TTM Technologies, Inc. and/or it
successors.

2.5.  
Board Fees. “Board Fees” means the annual retainer paid to a Director in cash,
any cash fees paid to a Director for attending meetings of the Board or of the
board of directors or other governing body of any Company, and any cash fees
paid to a Director for serving as on a committee of the Board or the board of
directors or other governing body of any committee thereof.

2.6.  
Bonus. “Bonus” means a cash bonus earned by and payable to a Participant by the
Company for personal services, which shall include Performance-Based
Compensation (as defined below).

2.7.  
Change in Control. A “Change in Control” shall mean the occurrence of any one of
the following events:

  a)  
any one person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or more than
one person acting as a group (as determined under Treasury regulations),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of either the total fair market
value or total voting power of the stock of the Company (except that the
acquisition of additional control of the Company by the same person or persons
during such 12-month period is not considered to cause a change in control of
the Company); or

  b)  
any one person (as such term is used in the Exchange Act), or more than one
person acting as a group (as determined under Treasury regulations), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company (except that the
acquisition of additional control of the Company by the same person or persons
during such 12-month period is not considered to cause a change in control of
the Company); or

  c)  
a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not recommended by a majority of the
members of the Board prior to the date of the appointment or election; or

  d)  
any one person (as such term is used in the Exchange Act), or more than one
person acting as a group (as determined under Treasury regulations), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.

2.8.  
Code. “Code” means the Internal Revenue Code of 1986, as may be amended from
time to time. Any reference in this Plan to “applicable guidance”, “further
guidance” or other similar term shall include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to or in connection
with Section 409A of the Code by the U.S. Department of Treasury or the Internal
Revenue Service.

 

 



--------------------------------------------------------------------------------



 



2.9.  
Committee. “Committee” means the Committee appointed by the Board to administer
the Plan pursuant to Article VII hereof.

2.10.  
Company. “Company” means TTM Technologies, Inc., a Delaware corporation (or any
successor thereto) and any subsidiary corporation and/or any other affiliate
designated by the Board to participate in this Plan.

2.11.  
Compensation. “Compensation” means the total of all amounts paid to a
Participant by the Company as Base Salary and/or Board Fees, and the amount of
Bonuses earned and payable, whichever applicable, for personal services for the
Plan Year, but shall exclude any expense reimbursement or similar item. For
purposes of this Plan only, Compensation shall be calculated before reduction
for any amounts deferred by the Participant pursuant to the Company’s tax
qualified plans which may be maintained under Section 401(k) or Section 125 of
the Code, or pursuant to this Plan or any other non-qualified plan which permits
the voluntary deferral of compensation.

2.12.  
Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III, and
as permitted by the Committee in its sole discretion. The Deferral Commitment
shall apply to each payment of Compensation payable to a Participant, and the
Committee is empowered to group the various types of Compensation together for
purposes of effecting the election to defer. By way of example: the Committee
may apply the election to defer “Base Salary” to salary, commissions, and any
other regularly occurring form of compensation; or the Committee may apply the
election to defer “Bonus” to annual bonuses, short-term bonus, long term bonus
arrangements and other forms of incentive based compensation. The Deferral
Commitment shall specify the Account or Accounts to which the Compensation
deferred shall be credited. Such designation shall be made in the form of a
stated dollar amount, a whole percentage, or, in the case of a deferral of bonus
Compensation only, a whole percentage in excess of a stated dollar amount.
Except as set forth in Section 3.1(c) of this Plan, a Deferral Commitment with
respect to any Bonus which is determined by the Committee to be Performance
Based Compensation shall be made as provided by the Committee, but no later than
six (6) months prior to the end of such performance period. Any Deferral
Commitment shall be made in a form and at a time deemed acceptable to the
Committee.

2.13.  
Deferral Period. “Deferral Period” means each calendar year, except that if a
Participant first becomes eligible after the beginning of a calendar year, the
initial Deferral Period shall be the date the Participant first becomes eligible
to participate in this Plan through and including December 31st of that calendar
year.

2.14.  
Determination Date. “Determination Date” means each business day.

2.15.  
Director. “Director” means a member of the Board or a member of the board of
directors or other governing body of any Company.

 

 



--------------------------------------------------------------------------------



 



2.16.  
Disability. “Disability” means a physical or mental condition whereby the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

2.17.  
Distribution Election. “Distribution Election” means the form prescribed by the
Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable from each Account under this Plan, as elected by
the Participant.

2.18.  
Interest. “Interest” means the amount credited to or charged against a
Participant’s Account(s) on each Determination Date, which shall be based on the
Valuation Funds chosen by the Participant as provided in Section 2.27 of this
Plan and in a manner consistent with Section 4.3 hereof. Such credits or charges
to a Participant’s Account may be either positive or negative to reflect the
increase or decrease in value of the Account in accordance with the provisions
of this Plan.

2.19.  
Participant. “Participant” means any individual who is eligible, pursuant to
Section 3.1, below, to participate in this Plan and who has elected to defer
Compensation under this Plan in accordance with Article III below. Such
individual shall remain a Participant in this Plan for the period of deferral,
or credit, and until such time as all benefits payable under this Plan have been
paid in accordance with the provisions hereof.

2.20.  
Performance Based Compensation. “Performance Based Compensation” means the
portion of Compensation determined by the Committee to satisfy the requirements
set forth in Treas. Reg.§1.409A-1(e), and such Performance Based Compensation
may be determined on a fiscal or calendar year basis.

2.21.  
Plan. “Plan” means this TTM Technologies, Inc. Executive and Director Deferred
Compensation Plan, as may be amended from time to time.

2.22.  
Plan Year. “Plan Year” means the calendar year.

2.23.  
Retirement. “Retirement” means the Participant’s Separation from Service with
the Company, for reasons other than death or Disability, on or after attainment
of age sixty-two (62) with at least five (5) years of continuous service with
the Company.

2.24.  
Separation from Service. “Separation from Service” means a separation from
service within the meaning of Section 409A(a)(2) of the Code and Treas. Reg.
§1.409A-1(h).

2.25.  
Specified Employees. “Specified Employees” means a Participant who is determined
by the Committee to be a “specified employee” under the provisions of Treas.
Reg. §1.409A-1(i) and other applicable guidance, provided that the Company (or a
member of the same group of controlled entities as the Company) is publicly
traded on an established stock exchange.

 

 



--------------------------------------------------------------------------------



 



2.26.  
Termination. “Termination”, “terminates employment” or any other similar such
phrase means a Participant’s Separation from Service with the Company for any
reason.

2.27.  
Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee.
These Valuation Funds are used solely to calculate the Interest that is credited
to each Participant’s Account(s) in accordance with Article IV of this Plan, and
does not represent, nor should it be interpreted to convey any beneficial
interest on the part of the Participant in any asset or other property of the
Company. The determination of the increase or decrease in the performance of
each Valuation Fund shall be made by the Committee in its reasonable discretion.
The Committee shall select the various Valuation Funds available to the
Participants with respect to this Plan and shall set forth a list of these
Valuation Funds attached hereto as Exhibit A, which may be amended from time to
time in the discretion of the Committee.

ARTICLE III — ELIGIBILITY AND PARTICIPATION

3.1.  
Eligibility and Participation.

  a)  
Eligibility. Eligibility to participate in the Plan shall be limited to those
select key employees of Company who are included in Tier 5 and above (as set
forth in the Company’s annual incentive compensation program) and who are
designated by the Committee from time to time to participate in this Plan. In
addition, Directors shall be eligible to participate in this Plan upon their
election to the board of directors of the Company.

  b)  
Participation. An individual’s participation in the Plan shall be effective upon
the individual first becoming eligible to participate and the completion and
submission of a Deferral Commitment, a Distribution Election and an Allocation
Form (as defined in Section 3.2(c) of this Plan) to the Committee at a time and
in a manner determined by the Committee.

  c)  
First-Year Participation. When an individual first becomes eligible to
participate in this Plan, and is not a Participant in another plan sponsored by
the Company which is considered to be of a similar type as defined in Treas.
Reg. §1.409A -1(c)(2)(i)(A) or (B), or as otherwise provided by the Code and
which would be aggregated for purposes of Section 409A of the Code, a Deferral
Commitment may be submitted to the Committee within thirty (30) days after of
the individual becoming eligible to participate. Such Deferral Commitment will
be effective only with regard to Compensation earned and payable with respect to
services performed following submission of the Deferral Commitment to the
Committee in accordance with Treas. Reg. §1.409A-2(a)(7)(i). Notwithstanding the
foregoing, with respect to services performed during 2011, a Participant shall
only be eligible to make a Deferral Commitment with respect to Bonuses that may
be earned and payable for 2011(not with respect to Base Salary), and solely in
accordance with the rules and restrictions set forth in this Section 3.1(c).

 

 



--------------------------------------------------------------------------------



 



3.2.  
Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment at such other time and in such form as determined by the Committee,
but in no event later than the date on which the election is required to become
irrevocable as set forth in this Article III or otherwise required by
Section 409A of the Code and applicable guidance. The Deferral Commitment shall
specify the following:

  a)  
Timing of Deferral Election. The Participant shall make an election to defer
Compensation by filing a Deferral Commitment with the Committee, and such
election shall become irrevocable at the time designated by the Committee, but
in no event no later than the date such election is required to become
irrevocable under Section 409A of the Code prior to the commencement of the
Deferral Period, except as provided in Section 3.1(c) of this Plan. Except as
set forth in Section 3.1(c) of the Plan, notwithstanding anything to the
contrary, a Deferral Commitment with respect to Performance Based Compensation
may be filed with the Committee and such election shall become irrevocable no
later than six (6) months before the end of the performance period on which such
Performance Based Compensation is based, provided such Participant has been
continuously employed with the Company from the later of the beginning of the
performance period or the date on which the performance criteria for such
Performance Based Compensation was established.

  b)  
Deferral Amounts; Accounts. A Deferral Commitment shall be made with respect to
each payment and/or type of Compensation payable by the Company to a Participant
during the Deferral Period, and shall designate the portion of each deferral
that shall be allocated among the various Retirement or In-Service Accounts. In
addition, no amounts shall be deferred into an In-Service Account during a
Deferral Period when amounts are scheduled to be made from such Account and
until such time as that entire Account Balance has been completely distributed.
Notwithstanding anything to the contrary, solely for purposes of this Plan, Base
Salary payable after the last day of the Plan Year solely for services performed
during the final payroll period as described in Section 3401(b) of the Code
shall be treated as compensation for services performed in the subsequent Plan
Year in which the payment is made. The Participant shall set forth the amount to
be deferred in the manner provided by the Committee.

  c)  
Allocation to Valuation Funds. The Participant shall specify in a separate form
(known as the “Allocation Form”) filed with the Committee, the Participant’s
initial allocation of the amounts deferred into each Account among the various
available Valuation Funds.

  d)  
Minimum and Maximum Deferral. Each Participant, so long as he or she remains a
Participant, may elect, pursuant to a Deferral Commitment and in accordance with
Committee rules, to defer receipt of a portion of his or her Compensation
pursuant to this Plan, consisting of (i) a minimum of 5% and a maximum of 50%
(in whole percentages) of the Participant’s Base Salary earned during the Plan
Year, and (ii) a minimum of 0% and a maximum of 100% (in whole percentages) of
any Bonuses earned by the Participant during the Plan Year, and (iii) a minimum
of 5% and a maximum of 100% (in whole percentages) of any Board Fees earned by
the Participant during the Plan Year.

 

 



--------------------------------------------------------------------------------



 



3.3.  
Period of Commitment. A Participant, so long as he or she remains a Participant,
shall have an opportunity to make a separate Deferral Commitment with respect to
Compensation to be earned for a subsequent Plan Year (during an open enrollment
period at such time and in such manner prescribed by the Committee); provided,
however, in the event the Participant fails to make such separate Deferral
Commitment, any Deferral Commitment made by a Participant with respect to
Compensation shall remain in effect for the next succeeding Deferral Period, and
shall remain in effect for all future Deferral Periods unless revoked or amended
in writing by the Participant and delivered to the Committee prior to the time
determined by the Committee but in no event later than the date on which the
election is required to become irrevocable as set forth in this Article or
otherwise required by Section 409A of the Code and applicable guidance, except
that if a Participant suffers a Disability or incurs a Separation from Service
with Company prior to the end of the Deferral Period, the Deferral Period shall
end as of the date of Disability or Separation from Service.

3.4.  
Irrevocability of Deferral Commitment. Except as provided in Sections 3.3 of
this Plan, a Deferral Commitment shall become irrevocable by the Participant as
of the last day on which an election may be made under the terms of this Plan
and during the following Deferral Period.

3.5.  
Change in Status. If the Committee determines that a Participant’s employment
performance is no longer at a level that warrants reward through participation
in this Plan, but does not terminate the Participant’s employment with Company,
the Participant’s existing Deferral Commitment shall terminate at the end of the
Deferral Period, and no new Deferral Commitment may be made by such Participant
after notice of such determination is given by the Committee, unless the
Participant later satisfies the requirements of Section 3.1 of this Plan.

3.6.  
Defaults in Event of Incomplete or Inaccurate Deferral Documentation. In the
event that a Participant submits a Deferral Commitment, Allocation Form or
Distribution Election to the Committee that contains information necessary to
the efficient operation of this Plan which, in the sole discretion of the
Committee, is missing, incomplete or inaccurate, the Committee shall be
authorized to treat such form as if the following elections had been made by the
Participant, and such information shall be communicated to the Participant:

  a)  
If no Account is listed — treat as if the Retirement Account was elected;
    b)  
If Accounts listed equal less than 100% — treat as if the balance was deferred
into Retirement Account;
    c)  
If Accounts listed equal more than 100% — proportionately reduce each Account to
equal 100%;
    d)  
If In-Service Account is listed, but no deferrals can be made into that Account
as provided in Section 3.2(b) of this Plan due to the fact that benefits are
scheduled to be paid or are being paid from that In-Service Account, then the
amounts elected to be deferred shall be credited to another In-Service Account,
if such other In-Service Account is available for deferral, and if not, then to
the Retirement Account;
    e)  
If no Valuation Fund is selected — treat as if the Money Market Fund was
elected;
    f)  
If Valuation Fund(s) selected equal less than 100% — treat as if the Money
Market Fund was elected for remaining balance;

 

 



--------------------------------------------------------------------------------



 



  g)  
If Valuation Fund(s) selected equal more than 100% — proportionately reduce each
Valuation Fund to equal 100%;

  h)  
If no Distribution Election is chosen — treat as if lump sum was elected for
In-Service Account and treat as if three (3) years was elected for Retirement
Account; and

  i)  
If no time of payment is chosen for In-Service Account — treat as if the
earliest possible date available under the provisions of Section 5.2 of this
Plan was elected.

ARTICLE IV — DEFERRED COMPENSATION ACCOUNT

4.1.  
Accounts. The Compensation deferred by a Participant under the Plan and Interest
shall be credited to the Participant’s Account(s) as selected by the
Participant, or as otherwise provided in this Article IV. Separate accounts
shall be maintained by the Company to reflect the different Accounts chosen by
the Participant, and the Participant shall designate the portion of each
deferral that will be credited to each Account as set forth in Section 3.2 of
this Plan. These Accounts shall be used solely to calculate the amount payable
to each Participant under this Plan and shall not constitute a separate fund of
assets.

4.2.  
Timing of Credits; Withholding. A Participant’s deferred Compensation shall be
credited to each Account designated by the Participant as soon as practical
after the date the Compensation deferred would have otherwise been payable to
the Participant. Any withholding of taxes or other amounts with respect to
deferred Compensation or other amounts credited under this Plan that is required
by local, state or federal law shall be withheld from the Participant’s
corresponding non-deferred portion of the Compensation to the maximum extent
possible, and any remaining amount shall reduce the amount credited to the
Participant’s Account in a manner specified by the Committee, or as may
otherwise be provided by the Committee.

4.3.  
Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Interest to be credited or debited
to such Account. Such election shall designate the portion of each deferral of
Compensation made into each Account that shall be allocated among the available
Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, Participants shall also be
permitted to reallocate the balance in each Valuation Fund among the other
available Valuation Funds as determined by the Committee. The manner in which
such elections shall be made and the frequency with which such elections may be
changed and the manner in which such elections shall become effective shall be
determined in accordance with the procedures to be adopted by the Committee or
its delegates from time to time. As of the Effective Date, such elections may be
made electronically as permitted by the Committee; and such elections shall
become effective on the next available Determination Date or as otherwise
determined by the Committee.

 

 



--------------------------------------------------------------------------------



 



4.4.  
Determination of Accounts. Each Participant’s Account as of each Determination
Date shall consist of the balance of the Account as of the immediately preceding
Determination Date, adjusted as follows:

  a)  
New Deferrals. Each Account shall be increased by any deferred Compensation
credited since such prior Determination Date in the proportion chosen by the
Participant, except that no amount of new deferrals shall be credited to an
Account during a Deferral Period in which a distribution is to be made from that
Account.

  b)  
Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.

  c)  
Interest. Each Account shall be increased or decreased by the Interest credited
to such Account since such Determination Date as though the balance of that
Account as of the beginning of the current month had been invested in the
applicable Valuation Funds chosen by the Participant, or at such other times as
determined by the Committee in its discretion.

4.5.  
Vesting of Accounts. Each Participant shall be one hundred percent (100%) vested
at all times in the amount of Compensation elected to be deferred under this
Plan, including any Interest thereon.

4.6.  
Forfeitures; Prohibited Activities.

  a)  
Prohibited Activities Defined. For purposes of this Plan, “Prohibited Activity”
shall mean (i) an act or acts of personal dishonesty taken by the Participant
and intended to result in substantial personal enrichment of the Participant at
the expense of the Company including but not limited to embezzlement, fraud,
theft, larceny or conversion; or (ii) the conviction of the Participant of a
felony involving moral turpitude which involves or is related to the Company or
to the services provided by the Participant. The determination of whether a
prohibited activity has occurred shall be made by the Committee in its sole
discretion, and shall be binding on all parties.

  b)  
Forfeiture of Benefits. If at any time during employment or service with the
Company, and any time after Separation from Service, the Participant is
determined by the Committee to have engaged in a Prohibited Activity, any
benefit payable to such Participant under this Plan shall be immediately
forfeited and the Participant shall no longer have any right thereto. In
addition, the Company shall have the right to seek the return of any amounts
that have been paid under this Plan in the event that the Committee determines
that the Participant engaged or is engaging in a Prohibited Activity, regardless
of whether the benefits due under this Plan have not yet commenced, have
commenced but have not yet been completed, or have been completed.

 

 



--------------------------------------------------------------------------------



 



  c)  
Additional Clawback Provisions. Notwithstanding any other provisions in this
Plan to the contrary, any incentive-based or other compensation payable to a
Participant and deferred pursuant to this Plan, which compensation is subject to
recovery under any Company plan or agreement or under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such plan,
agreement, law, government regulation or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such plan, law, government
regulation or stock exchange listing requirement), including by reason of any
restatement of the Company’s financial statements that reflects a change in the
Company’s results of operations that were the basis of any such incentive-based
or other compensation.

4.7.  
Statement of Accounts. To the extent that the Company does not arrange for
Account balances to be accessible online by the Participant, the Committee shall
provide to each Participant a statement showing the balances in the
Participant’s Account no less frequently than annually.

ARTICLE V — PLAN BENEFITS

5.1.  
Retirement Account. The vested portion of a Participant’s Retirement Account
shall be distributed to the Participant upon Separation from Service with the
Company.

  a)  
Timing of Payment. Subject to Section 5.5 of this Plan, benefits payable from
the Retirement Account shall commence within sixty (60) days following the first
of the January next following the Participant’s Separation from Service.

  b)  
Form of Payment. The form of benefit payment shall be that form selected by the
Participant in the applicable Deferral Commitment which designated a portion of
the Compensation deferred be allocated to the Retirement Account, and as
permitted pursuant to Section 5.6 of the Plan, except that if the Participant’s
Separation from Service is prior to Retirement, the Retirement Account shall be
paid in the form of a lump sum payment. If the Form of Payment selected provides
for subsequent payments, subsequent payments shall be made on or about the first
payroll date in each succeeding January following the initial payment.

5.2.  
In-Service Account. The vested portion of a Participant’s In-Service Account
shall generally be distributed to the Participant upon the date specified by the
Participant on the Distribution Election form.

  a)  
Timing of Payment. Subject to Section 5.5 of this Plan, benefits payable from
the In-Service Account shall commence within sixty (60) days following the first
of each January of the year specified in the first Deferral Commitment which
designated a portion of the Compensation deferred be allocated to the In-Service
Account. In no event shall the date selected be earlier than the first day of
the fourth calendar year following the initial filing of the Deferral Commitment
with respect to that In-Service Account. In the event that the Participant’s
Separation from Service with the Company occurs prior to the date so specified,
the benefits under this section shall commence within sixty (60) days following
the first of the January next following the Participant’s Separation from
Service.

 

 



--------------------------------------------------------------------------------



 



  b)  
Form of Payment. The form of benefit payment from the In-Service Account shall
be that form selected by the Participant pursuant to Section 5.6 of the Plan,
except that if the Participant’s Separation from Service with the Company occurs
prior to the date so specified, then the In-Service Account shall be paid in the
same form applicable to the payment of the Retirement Account. If the Form of
Payment selected provides for subsequent payments, subsequent payments shall be
made within sixty (60) days following the first of each succeeding January
following the initial payment. In addition, if a Participant’s Separation from
Service occurs after the date specified for the commencement of payment from an
In-Service Account and such Separation from Service does not otherwise qualify
as a Retirement, then any remaining amounts from that In-Service Account will be
paid out in a lump sum within sixty (60) days following the first of the January
next following the Participant’s Separation from Service, subject to Section 5.5
of the Plan.

  c)  
Change of Time and/or Form of Payment. The Participant may subsequently amend
the form of payment or the intended date of payment to a date later than that
date of payment in force immediately prior to the filing of such request, by
filing such amendment with the Committee no later than twelve (12) months prior
to the current date of payment. The Participant may file this amendment,
provided that each amendment must provide for a payout as otherwise permitted
under this paragraph at a date no earlier than five (5) years after the date of
payment in force immediately prior to the filing of such request, and the
amendment may not take effect for twelve (12) months after the request is made.
For purposes of this Article V, a payment of amounts under this Plan, including
the payment of annual installments over a number of years, shall be treated as a
single payment, as provided in Treas. Reg. §1-409A-2(b)(2)(iii).

5.3.  
Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan from any particular Account, Company shall pay to the
Participant’s Beneficiary an amount equal to the vested Account balance in that
Account in the form of a lump sum payment as soon as administratively possible.
In the event of the death of the Participant after the commencement of benefits
under this Plan from any Account, the benefits from that Account(s) shall be
paid to the Participant’s designated Beneficiary from that Account at the same
time and in the same manner as if the Participant had survived.

5.4.  
Disability Distributions. Upon a finding that a Participant has suffered a
Disability, the Committee shall make a distribution of all of the Participant’s
Accounts. The amount of such distribution shall be made in the form of a lump
sum and shall commence as soon as administratively practical after the
determination of such Disability.

 

 



--------------------------------------------------------------------------------



 



5.5.  
Delay of Payment. Notwithstanding the foregoing, in no event shall any
distributions be made under the Plan on account of the Separation from Service
of any Participant that is a Specified Employee before the date that is 6 months
after the date of the Participant’s Separation from Service or, if earlier, the
date of the Participant’s death, or as otherwise permitted without violating the
requirements of Section 409(A)(a)(2) of the Code. The delay of payment provided
under this Section 5.5 shall also apply to the first payment made after a
Separation from Service following the commencement of payments from an
In-Service Account as provided in Section 5.2 of this Plan.

5.6.  
Form of Payment. Unless otherwise specified in this Article V, the benefits
payable from any Account under this Plan shall be paid in the form of benefit as
provided below, and specified by the Participant in the Distribution Election
applicable to that Account at the time of the initial deferral or credit to that
Account. The permitted forms of benefit payments are:

  a)  
A lump sum amount which is equal to the Account balance; and

  b)  
Annual installments for a period of up to ten (10) years (or in the event of
payment of the In-Service Account, a maximum of five (5) years) where the annual
payment shall be equal to the balance of the Account immediately prior to the
payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payment initially chosen
and is reduced by one (1) in each succeeding year. Interest on the unpaid
balance shall be based on the most recent allocation among the available
Valuation Funds chosen by the Participant, made in accordance with Section 4.3
of the Plan.

5.7.  
Small Account. If the Participant’s unpaid portion of any Account as of the time
the payments are to commence from an Account is less than $25,000, the remaining
unpaid Account shall be paid in a lump sum, notwithstanding any election by the
Participant to the contrary.

5.8.  
Withholding; Payroll Taxes. The Company shall withhold from any payment made
pursuant to this Plan any taxes required to be withheld from such payments under
local, state or federal law.

5.9.  
Payments in Connection with a Domestic Relations Order. Notwithstanding anything
to the contrary, the Company may make distributions to someone other than the
Participant if such payment is necessary to comply with a domestic relations
order, as defined in Section 414(p)(1)(B), involving the Participant. Where the
domestic relations order permits discretion on the part of the non-Participant
spouse and such discretion has not been exercised, the Company shall distribute
to the non-Participant spouse the amounts subject to the order as soon as
practical.

5.10.  
Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.

 

 



--------------------------------------------------------------------------------



 



5.11.  
Effect of Payment. The full payment of the any benefit required to be paid to a
Participant (or Beneficiary) under this Article V shall completely discharge all
obligations on the part of the Company to the Participant (and the Participant’s
Beneficiary) with respect to the operation of this Plan, and the Participant’s
(and Participant’s Beneficiary’s) rights under this Plan shall terminate.

5.12.  
No Acceleration of Payments. In no event shall the acceleration of the time or
schedule of any payment under the Plan be permitted, except to the extent that
such acceleration would not violate Section 409A of the Code and the Treasury
Regulations and other applicable guidance thereunder.

ARTICLE VI — BENEFICIARY DESIGNATION

6.1.  
Beneficiary Designation. Each Participant shall have the right, at any time, to
designate one (1) or more persons or entity as Beneficiary (both primary as well
as secondary) to whom benefits under this Plan shall be paid in the event of
Participant’s death prior to complete distribution of the Participant’s vested
Account balance. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime.

6.2.  
Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

6.3.  
No Beneficiary Designation. If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant dies before the Participant or before
complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  a)  
The Participant’s surviving spouse;

  b)  
The Participant’s children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living; and

  c)  
The Participant’s estate.

6.4.  
Effect of Payment. Payment to the Beneficiary shall completely discharge the
Company’s obligations to a Participant and his or her Beneficiary under this
Plan.

 

 



--------------------------------------------------------------------------------



 



ARTICLE VII — ADMINISTRATION

7.1.  
Committee; Duties. This Plan shall be administered by the Committee, which shall
consist of those individuals named by the Board, except in the event of a Change
in Control as provided in Section 7.6 of the Plan. The Committee shall have the
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan and decide or resolve any and all
questions, including interpretations of the Plan, as they may arise in such
administration. A majority vote of the Committee members shall control any
decision. Members of the Committee may be Participants under this Plan.

7.2.  
Compliance with Section 409A of the Code. It is intended that the Plan comply
with the provisions of Section 409A of the Code, so as to prevent the inclusion
in gross income of any amounts deferred hereunder in a taxable year that is
prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to Participants or Beneficiaries. This Plan
shall be construed, administered, and governed in a manner that gives effect to
such intent, and the Committee shall not take any action that would be
inconsistent with such intent. Although the Committee shall use its best efforts
to avoid the imposition of taxation, interest and penalties under Section 409A
of the Code, the tax treatment of deferrals under this Plan is not warranted or
guaranteed. Neither the Company, the Board, any director, officer, employee and
advisor, nor the Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan. For purposes of the Plan,
the phrase “permitted by Section 409A of the Code,” or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Participant or Beneficiary
under Section 409A(a)(1) of the Code.

7.3.  
Agents. The Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.

7.4.  
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

7.5.  
Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

 

 



--------------------------------------------------------------------------------



 



7.6.  
Election of Committee After Change in Control. After a Change in Control,
vacancies on the Committee shall be filled by majority vote of the remaining
Committee members and Committee members may be removed only by such a vote. If
no Committee members remain, a new Committee shall be elected by majority vote
of the Participants in the Plan immediately preceding such Change in Control.
After a Change in Control, no amendment shall be made to Article VII or other
Plan provisions regarding Committee authority with respect to the Plan without
prior approval by the Committee.

ARTICLE VIII — CLAIMS PROCEDURE

8.1.  
Claim. Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practical, but in no event
later than ninety (90) days after receiving the initial claim (or no later than
forty-five (45) days after receiving the initial claim regarding a Disability
under this Plan).

8.2.  
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

  a)  
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

  b)  
A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
Section 8.1 of this Plan shall be one hundred and eighty (180) and seventy-five
(75) days from the date of the initial claim respectively; and

  c)  
An explanation of the Plan’s claim review procedure.

8.3.  
Review of Claim. Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days (or one hundred and eighty (180) days
in the event of a claim regarding a Disability) may request a review by notice
given in writing to the Committee. Such request must be made within sixty
(60) days (or one hundred and eighty (180) days in the event of a claim
regarding a Disability) after receipt by the Claimant of the written notice of
denial, or in the event Claimant has not received a response sixty (60) days (or
one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Committee of Claimant’s claim or request. The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the Claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

8.4.  
Final Decision. The decision on review shall normally be made within sixty
(60) days (or forty-five (45) days in the event of a claim regarding a
Disability) after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty (120)
days (or ninety (90) days in the event of a claim regarding a Disability). The
decision shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

 



--------------------------------------------------------------------------------



 



ARTICLE IX — AMENDMENT AND TERMINATION OF PLAN

9.1.  
Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiaries receiving
installment payments, except that no amendment shall reduce the amount accrued
in any Account as of the date the amendment is adopted. In addition, any
amendment which adds a distribution event to the Plan shall not be effective
with respect to Accounts already established as of the time of such amendment.

9.2.  
Company’s Right to Terminate Upon a Change in Control. Within thirty (30) days
prior to a Change in Control of TTM Technologies, Inc. or within twelve
(12) months thereafter, the Committee may, in its sole discretion and upon
unanimous vote, terminate the entire Plan and require distribution of all
benefits due under the Plan or portion thereof, as provided in Treas. Reg.
§1.409A-3(j)(4)(ix)(B).

9.3.  
Company’s Right to Terminate. The Board may, in its sole discretion, terminate
the entire Plan and require distribution of all benefits due under the Plan or
portion thereof, provided that:

  a)  
The termination of the Plan does not occur proximate to a downturn in the
financial health, as determined by the Committee, of the Company;

  b)  
The Company also terminates all other plans or arrangements which are considered
to be of a similar type as defined in Treas. Reg. §1.409A -1(c)(2)(i), or as
otherwise provided by the Code, as the portion of the Plan which has been
terminated;

  c)  
No payments made in connection with the termination of the Plan occur earlier
than 12 months following the Plan termination date other than payments the Plan
would have made irrespective of Plan termination;

  d)  
All payments made in connection with the termination of the Plan are completed
within 24 months following the Plan termination date;

  e)  
The Company does not establish a new plan of a similar type as defined in Treas.
Reg. §1.409A -1(c)(2)(i), within 3 years following the Plan termination date of
the portion of the Plan which has been terminated; and,

  f)  
The Company meets any other requirements deemed necessary to comply with
provisions of the Code and applicable regulations which permit the acceleration
of the time and form of payment made in connection with plan terminations and
liquidations.

 

 



--------------------------------------------------------------------------------



 



ARTICLE X — MISCELLANEOUS

10.1.  
Unfunded Plan. This plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

10.2.  
Unsecured General Creditor. Notwithstanding any other provision of this Plan,
Participants and Participants’ Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of Company or
any other party for payment of benefits under this Plan. Any property held by
Company for the purpose of generating the cash flow for benefit payments shall
remain its general, unpledged and unrestricted assets. Company’s obligation
under the Plan shall be an unfunded and unsecured promise to pay money in the
future.

10.3.  
Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
assisting in the payment of such benefits. The assets of any such trust shall be
held for payment of all Company’s general creditors in the event of insolvency.
To the extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company.

10.4.  
Nonassignability. Neither a Participant, a Beneficiary nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant, a Beneficiary
or any other person, nor be transferable by operation of law in the event of a
Participant’s, a Beneficiary’s or any other person’s bankruptcy or insolvency.

10.5.  
Not a Contract of Employment or Service. This Plan shall not constitute a
contract of employment or service between Company and the Participant. Nothing
in this Plan shall give a Participant the right to be retained in the service of
Company or to interfere with the right of the Company to discipline or discharge
a Participant at any time.

10.6.  
Protective Provisions. A Participant will cooperate with Company by furnishing
any and all information requested by Company, in order to facilitate the payment
of benefits hereunder, and by taking such physical examinations as Company may
deem necessary and taking such other action as may be requested by Company.

 

 



--------------------------------------------------------------------------------



 



10.7.  
Governing Law. The provisions of this Plan shall be construed and interpreted
according to the laws of the State of California except as preempted by federal
law.

10.8.  
Validity. If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

10.9.  
Notice. Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in company’s records.

10.10.  
Successors. The provisions of this Plan shall bind and inure to the benefit of
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

            TTM Technologies, Inc.
      BY:   /s/ Kenton K. Alder,         NAME: Kenton K. Alder
TITLE: Chief Executive Officer        DATED: September 15, 2011    

 

 